     Case 2:18-cv-00020-GMN-PAL Document 28 Filed 10/15/20 Page 1 of 3



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                  ***

9     DESHAWN L. THOMAS,                                    Case No. 2:18-cv-00020-GMN-PAL

10                                        Petitioner,                     ORDER
             v.
11
      BRIAN WILLIAMS, et al.,
12
                                   Respondents.
13

14          On August 7, 2018, the court granted a stay and administratively closed Deshawn

15   L. Thomas’ 28 U.S.C. § 2254 habeas corpus action while he litigated his state petition

16   (ECF No. 21).

17          Thomas’ further state-court proceedings have concluded, and he has now

18   returned to this court seeking to reopen this case and requesting a scheduling order for

19   the filing of a second-amended petition (ECF No. 26). Respondents indicate that they

20   do not oppose the motion (ECF No. 27). Good cause appearing, this action is reopened.

21          IT IS THEREFORE ORDERED that petitioner’s motion to reopen this action (ECF

22   No. 26) is GRANTED.

23          IT IS FURTHER ORDERED that, as the stay is lifted by this order, the Clerk

24   REOPEN THE FILE in this action.

25          IT IS FURTHER ORDERED that petitioner file a second-amended petition within

26   60 days of the date of this order.

27          IT IS FURTHER ORDERED that respondents file a response to the second-

28   amended petition, including potentially by motion to dismiss, within 45 days of service

                                                        1
     Case 2:18-cv-00020-GMN-PAL Document 28 Filed 10/15/20 Page 2 of 3



1
     of the amended petition, with any requests for relief by petitioner by motion otherwise
2
     being subject to the normal briefing schedule under the local rules. Any response filed
3
     should comply with the remaining provisions below, which are entered pursuant to
4
     Habeas Rule 5.
5
            IT IS FURTHER ORDERED that any procedural defenses raised by respondents
6
     in this case be raised together in a single consolidated motion to dismiss. In other
7
     words, the court does not wish to address any procedural defenses raised herein either
8
     in seriatum fashion in multiple successive motions to dismiss or embedded in the
9
     answer. Procedural defenses omitted from such motion to dismiss will be subject to
10
     potential waiver. Respondents should not file a response in this case that consolidates
11
     their procedural defenses, if any, with their response on the merits, except pursuant to
12
     28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If
13
     respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they shall
14
     do so within the single motion to dismiss not in the answer; and (b) they shall
15
     specifically direct their argument to the standard for dismissal under § 2254(b)(2) set
16
     forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no
17
     procedural defenses, including exhaustion, should be included with the merits in an
18
     answer. All procedural defenses, including exhaustion, instead must be raised by
19
     motion to dismiss.
20
            IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents
21
     specifically cite to and address the applicable state court written decision and state
22
     court record materials, if any, regarding each claim within the response as to that claim.
23
            IT IS FURTHER ORDERED that petitioner has 45 days from service of the
24
     answer, motion to dismiss, or other response to file a reply or opposition, with any other
25
     requests for relief by respondents by motion otherwise being subject to the normal
26
     briefing schedule under the local rules.
27

28
                                                  2
     Case 2:18-cv-00020-GMN-PAL Document 28 Filed 10/15/20 Page 3 of 3



1
            IT IS FURTHER ORDERED that any additional state court record exhibits filed
2
     herein by either petitioner or respondents be filed with a separate index of exhibits
3
     identifying the exhibits by number. The CM/ECF attachments that are filed should be
4
     identified by the number of the exhibit in the attachment.
5
            IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of
6
     any responsive pleading or motion and INDICES OF EXHIBITS ONLY to the Reno
7
     Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400 S.
8
     Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the
9
     outside of the mailing address label. No further courtesy copies are required unless and
10
     until requested by the court.
11

12          DATED: 15 October 2020.
13
                                                      GLORIA M. NAVARRO, CHIEF JUDGE
14                                                    UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
